                            UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            CIVIL CASE NO. 3:16-cv-00409-FDW
                        (CRIMINAL CASE NO. 3:12-cr-00188-FDW-24)


MARQUISE DESHAWN WATSON,            )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
___________________________________ )

        THIS MATTER is before the Court on the Petitioner’s Motion to Vacate Sentence under

28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Response by United States to Motion to

Vacate, Correct, or Set Aside Conviction and Sentence [CV Doc. 7]. Petitioner is represented by

Joshua Carpenter of the Federal Defenders of Western North Carolina.

I.      BACKGROUND

        On May 16, 2012, Petitioner Marquise Deshawn Watson (“Petitioner”) was charged, along

with 27 co-defendants, in a Bill of Indictment with one count of participating in a racketeering

conspiracy, in violation of 18 U.S.C. § 1962(d) (Count One); one count of conspiracy to distribute

and possession with intent to distribute crack cocaine, in violation of 21 U.S.C. § 846 (Count Two);

one count of illegal use of a communication facility, in violation of 21 U.S.C. § 843(b) (Count

Three); one count of Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951, 2 (Count Twenty-

Two); one count of using and carrying a firearm during and in relation to the Hobbs Act robbery,


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:16-cv-00409-
FDW, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:12-cr-00188-FDW-24.
in violation of 18 U.S.C. 924(c) (Count Twenty-Three); one count of conspiracy to commit a

Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951, 2 (Count Twenty-Four); and one count of

using and carrying a firearm in furtherance of the Hobbs Act conspiracy, in violation of 18 U.S.C.

§ 924(c) (Count Twenty-Five). [CR Doc. 280: Superseding Indictment].

       On February 28, 2013, Petitioner and the Government entered into a Plea Agreement,

pursuant to which Petitioner agreed to plead guilty to Counts One, Twenty-Two, Twenty-Four and

Twenty-Five. [CR Doc. 352: Plea Agreement at 1]. The Petitioner faced a maximum term of 20

years’ imprisonment for Count One, see 18 U.S.C. § 1962(d); a maximum term of 20 years’

imprisonment for Count Twenty-Two, see 18 U.S.C. § 1951; a maximum term of 20 years’

imprisonment for Country Twenty-Four, see 18 U.S.C. § 1951; and a minimum term of five years

to life imprisonment for County Twenty-Five, see 18 U.S.C. § 924(c).

        On March 6, 2013, Petitioner pleaded guilty in accordance with the plea agreement. [CR

Doc. 370: Acceptance and Entry of Guilty Plea]. In preparation for sentencing, a probation officer

prepared a Presentence Report (PSR). In the PSR, the probation officer noted the mandatory 5

years to life consecutive sentence for Petitioner’s § 924(c) conviction. [CR Doc. 697 at ¶ 131].

The probation officer found the Total Offense Level to be 25 and the Criminal History Category

to be II, yielding a Guidelines Range calling for a term of imprisonment between 63 and 78 months,

with the statutory term on Count Twenty-Five to run consecutively. [Id. at ¶¶ 94, 102, 131-32].

       The Petitioner was sentenced on January 28, 2014. At the hearing, the Court adopted the

probation officer’s findings and sentenced Petitioner below the advisory Guideline range to a term

of imprisonment of 37 months on each of Counts One, Twenty-Two, and Twenty-Four, to all run

concurrently, and a consecutive term of 60 months on Count Twenty-Five, for a total term of 97

months’ imprisonment. [CR Doc. 43: Judgment; CR Doc. 794: Statement of Reasons]. Petitioner



                                                2
did not file a direct appeal from this Judgment.

       On June 18, 2016, the Petitioner filed the present motion to vacate sentence under 28 U.S.C.

§ 2255, arguing that his conviction under 18 U.S.C. § 924(c) is invalid under Johnson v. United

States, 135 S. Ct. 2551 (2015). [CV Doc. 1]. Upon the request of the Government, this matter

was stayed pending the Fourth Circuit’s decision in United States v. Ali, No. 15-4433, or United

States v. Simms, No. 15-4640. The Fourth Circuit then ordered that Ali would be held in abeyance

pending the Supreme Court’s decision in United States v. Davis, No. 18-431.                  On the

Government’s request, this matter was in turn stayed pending Davis. [CV Doc. 5]. The Supreme

Court decided Davis on June 24, 2019. The Government timely filed its response motion and

moved to dismiss Petitioner’s § 2255 motion to vacate. [CV Doc. 7]. The Petitioner responded to

the Government’s motion to dismiss. [Doc. 8]

       Having been fully briefed, this matter is ripe for disposition.

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       In Johnson, the Supreme Court struck down the Armed Career Criminal Act’s (ACCA)

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague and held that enhancing

a sentence under the ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.



                                                   3
The ACCA residual clause defined a “violent felony” to include any crime punishable by a term

of imprisonment exceeding one year that “otherwise involves conduct that presents a serious

potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B). Accordingly, under

Johnson, a defendant who was sentenced to a statutory mandatory minimum term of imprisonment

based on a prior conviction that satisfies only the residual clause of the “violent felony” definition

is entitled to relief from his sentence. The Supreme Court has held that Johnson applies

retroactively to claims asserted on collateral review. Welch v. United States, 136 S. Ct. 1257,

1265 (2016).

       Here, in his Section 2255 Motion to Vacate, the Petitioner argues his § 924(c) conviction

is invalid under Johnson. [Doc. 1 at 1]. Section 924(c) criminalizes the use of a firearm in

furtherance of a “crime of violence.” Under § 924(c), a crime is one of violence if it either “has

an element the use, attempted use, or threatened use of physical force against the person or property

of another,” (the “force clause”) or “by its nature involves a substantial risk that physical force

against the person or property of another may be used in the course of committing the offense”

(the “residual clause”). 18 U.S.C. § 924(c)(3)(B).

       In short, the Petitioner argues that because § 924(c)’s residual clause “is functionally

indistinguishable from the ACCA’ residual clause,” which was found to be unconstitutionally

vague, the predicate conviction in Petitioner’s criminal proceedings, Hobbs Act conspiracy, can

qualify as a § 924(c) “crime of violence” only under the force clause. [Doc. 1 at 3-4]. Three years

after the Petitioner filed his original Section 2255 motion, the Supreme Court decided United

States v. Davis, 139 S. Ct. 2319 (2019). In Davis, the Supreme Court specifically held the residual

clause of § 924(c)’s definition of “crime of violence” is “unconstitutionally vague.” 139 S. Ct. at

2336. As such, the Court need not extrapolate from Johnson in order to hold that Petitioner’s



                                                  4
conviction on Count Twenty-Five is valid only if Hobbs Act conspiracy qualifies as a “crime of

violence” under § 924(c)’s force clause. The Supreme Court’s decision in Davis directly yields

this result. The instant case, therefore, turns on whether Hobbs Act conspiracy qualifies as a crime

of violence under § 924(c)’s force clause. The Fourth Circuit squarely addressed this issue in

United States v. Simms, 914 F.3d 229 (4th Cir. 2019), concluding that Hobbs Act conspiracy does

not categorically qualify as a crime of violence under the force clause. 914 F.3d at 233-34. As

such, Petitioner’s conviction under 18 U.S.C. § 924(c) is no longer valid and the Court must vacate

it under Section 2255.

       The Government argues that procedural default and waiver bar Petitioner’s challenge to

his conviction. [CV Doc. 7 at 5-10]. Petitioner’s challenge, to the extent it would be barred by

either waiver or procedural default, survives because he has shown he is actually innocent of the

count of conviction. The Fourth Circuit has made clear that:

               [It] will refuse to enforce an otherwise valid waiver if to do so would
               result in a miscarriage of justice. United States v. Johnson, 410 F.3d
               137, 151 (4th Cir. 2005). “A proper showing of ‘actual innocence’
               is sufficient to satisfy the ‘miscarriage of justice’ requirement.”
               Wolfe v. Johnson, 565 F.3d 140, 160 (4th Cir. 2009) (explaining the
               meaning of “miscarriage of justice” in the context of procedural
               default). Such a showing renders the claim outside the scope of the
               waiver. Thus, if we determine that [petitioner] has made a
               cognizable claim of actual innocence, [petitioner’s] § 2255 motion
               falls outside the scope of his waiver.

United States v. Adams, 814 F.3d 178, 182 (4th Cir. 2016).             “’This rule, or fundamental

miscarriage of justice exception, is grounded in the “equitable discretion” of habeas courts to see

that federal constitutional errors do not result in the incarceration of innocent persons.’”

McQuiggin v. Perkins, 569 U.S. 383, 392, 133 S.Ct. 1924, 1931 (2013) (quoting Herrera v. Collins,

506 U.S. 390, 404, 113 S.Ct. 853 (1993)). A petitioner can show actual innocence where an

intervening change in the law establishes that a petitioner has been “convicted for conduct not

                                                 5
prohibited by law.” Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011); see also

Adams, 814 F.3d at 183 (petitioner was actually innocent of his felon-in-possession conviction

because intervening Fourth Circuit precedent established that he was no longer a felon).

       In the instant case, a change in intervening law made it impossible for the government to

prove one of the required elements of Petitioner’s § 924(c) count of conviction, namely that his

firearm was possessed in furtherance of a “crime of violence.” The Government argues that, even

if Petitioner is actually innocent of the § 924(c) count of conviction, the showing of actual

innocence must also extend to more serious or equally serious charges the United States forewent

in exchange for Petitioner’s guilty plea under Bousley v. United States, 523 U.S. 614, 118 S. Ct.

1604 (1998). [CV Doc. 7 at 9]. In Bousley, the Supreme Court ordered remand to allow a § 2255

petitioner to attempt to show actual innocence of the crime of “using” a firearm in relation to a

drug trafficking crime. The petitioner had pleaded guilty to this offense and then, five years later,

the Supreme Court held in Bailey v. United States, 516 U.S. 137, 144, 116 S.Ct. 501 (1995), that

§ 924(c)(1)’s “use” prong requires the Government to show “active employment of the firearm,”

not its mere possession. Bousley, 523 U.S. at 614 (citing Bailey, 516 U.S. at 143-44). In allowing

remand, the Supreme Court stated:

               In cases where the Government has forgone more serious charges in
               the course of plea bargaining, petitioner’s showing of actual
               innocence must also extend to those charges.

               In this case, the Government maintains that petitioner must
               demonstrate, that he is actually innocent of both “using” and
               “carrying” a firearm in violation of § 924(c)(1). But petitioner’s
               indictment charged him only with “using” firearms in violation of §
               924(c)(1). And there is no record evidence that the Government
               elected not to charge petitioner with “carrying” a firearm in
               exchange for his plea of guilty. Accordingly, petitioner need
               demonstrate no more than that he did not “use” a firearm as that term
               is defined in Bailey.



                                                 6
Bousley, 523 U.S. at 624.

       Here, the Government contends that, “[t]he record, including [Petitioner’s] own

admissions, establishes that he completed a substantive Hobbs Act robbery and that he used and

discharged a gun in furtherance of that offense.” [Id. at 9-10]. The Government “declined to

pursue [Petitioner’s] 924(c) charge based on a substantive Hobbs Act robbery because [Petitioner]

agreed to plead guilty to his conspiracy-based charge and waive his right to challenge that charge

in the future.” [Id.]. While all of that appears true, Bousley cannot be read so expansively as to

require the Petitioner to prove actual innocence of the dismissed charges. The Fourth Circuit has

considered Bousley in this context in United States v. Adams, 814 F.3d 178 (4th Cir. 2016). In

Adams, the defendant was charged in an eight-count indictment alleging that he committed a series

of armed robberies of convenience stores. 814 F.3d at 180. He pleaded guilty pursuant to written

plea agreement to three of the eight counts: (1) robbery in violation of 18 U.S.C. § 1951 (count

two); (2) using and carrying a firearm during a crime of violence in violation of 18 U.S.C. § 924(c)

(count three); and (3) being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)

(count eight). Id. “In exchange for the concessions made by [the defendant] in the plea agreement,

the government agreed to dismiss the remaining five counts of the indictment relating to other

armed robberies.” Id. (emphasis added). The Fourth Circuit recognized Bousley’s additional

requirement that, “in cases where the Government has foregone more serious charges in the course

of plea bargaining, petitioner’s showing of actual innocence must also extend to those charges.”

Adams, 814 F.3d at 183. In rejecting the government’s argument that Bousley required the

petitioner to show that he is also factually innocent of the charges contained in the five dismissed

counts of the indictment, the Fourth Circuit reasoned as follows:

               The Supreme Court concerned itself with whether Bousley’s
               conduct violated § 924(c), a statute criminalizing using, carrying, or

                                                 7
               possessing a firearm in relation to any crime of violence or drug
               trafficking crime. All of the Supreme Court’s analysis related to
               what Bousley had to show to prove actual innocence of his § 924(c)
               crime of conviction. In other words, the Court focused one instance
               of criminal conduct, whether Bousley violated § 924(c) by using,
               carrying, or possessing a firearm.

Id. at 184. Accordingly, under Adams, this Court may not require the Petitioner to show actual

innocence of other dismissed charges related to a different robbery.

       In sum, the Petitioner has made the requisite showing of actual innocence. The Court will,

therefore, grant his § 2255 motion and vacate his § 924(c) conviction.

       The Court also notes that this Order necessarily frustrates the purpose of the parties’ plea

agreement, to which the Government agreed in exchange for Petitioner’s guilty plea on the § 924(c)

charge. United States v. Green, 139 F.3d 1002, 1005 (4th Cir. 1998). The Government, therefore,

is relieved of its obligations thereunder. Id. (citation omitted).

IV.    CONCLUSION

       Having concluded that Petitioner’s conviction under § 924(c) for the use of a firearm in

furtherance of a crime of violence is unconstitutional, the Court will grant Petitioner’s Section

2255 Motion to Vacate, Set Aside, or Correct Sentence. [Doc. 1]. The Court will further order

that Petitioner’s conviction under § 924(c) be vacated, that Petitioner be resentenced, and that the

Government is relieved of its obligations under the plea agreement in this case.

       IT IS, THEREFORE, ORDERED that:

       (1) Petitioner’s Section 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

           GRANTED and Petitioner’s conviction under § 924(c) is hereby VACATED.

       (2) The Government is relieved of its obligations under the plea agreement in this case.

       (3) The Petitioner shall be resentenced on the remaining counts on which he was convicted.

           The Clerk is respectfully instructed to schedule a hearing for Petitioner’s resentencing

                                                  8
                             within sixty (60) days of this Order.

                       (4) The Clerk is also respectfully instructed to provide copies of this Order to the U.S.

                             Bureau of Prisons, U.S. Marshal Service, and the U.S. Probation and Pretrial Services

                             Office.


Signed: September 25, 2019




                                                                     9
